Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant's submission filed on 13/30/21 has been entered.  Claims 1, 5, 8, 12, 20, 23, 28, 30, 36, 98, 105-109, 111-114, 116-122, 177 and 179 are currently pending. 

Claim Interpretation
The examiner notes Applicant’s special definition of “about” (pg 11 line 1+): Ranges may be expressed herein as from "about" or "approximately" or "substantially" one particular value and/or to "about" or "approximately" or "substantially" another particular value. When such a range is expressed, other exemplary embodiments include from the one particular value and/or to the other particular value. Further, the term "about" means within an acceptable error range for the particular value as determined by one of ordinary skill in the art, which will depend in part on how the value is measured or determined, i.e., the limitations of the measurement system. For example, "about" can mean within an acceptable standard deviation, per the practice in the art. Alternatively, "about" can mean a range of up to +-20%, preferably up to +-10%, more preferably up to +-5%, and more preferably still up to +-1% of a given value.
Claim Rejections - 35 USC 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 20, 28, 30, 36, 98, 113-114, and 116-119 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li et al (CN 103290674: citations to machine translation; hereafter Li)
Claim 1: Li teaches a coating process comprising: 
mixing a non-fluorinated inorganic silica- or silane-based coating mixture comprising an inorganic silica or silane (such as TEOS (from 5-6 ml), cetylmethoxysiloxane (from 2-4 ml) or alkane siloxane such as methyltriemethoxysiloxane(from 0.5-3 ml), a catalyst (such as ammonia water, from 1-8 ml), and a dispersion medium for a reaction time sufficient for hydrolysis and condensation of the inorganic silica / silane, the reaction time being from 90-120 min, and additionally 10-60 min, (total of 100-180 min) (See, for example, [0022-0036]). 
soaking (immersing) a substrate (Such as cotton fabric) in the mixture for a soaking time of 10-30 minutes, which is less than the reaction time (See, for example, [0027]) (Alternatively even if only considering the final 10-60 min of mixing as reaction time, the suggestion would be that the reacting time is more likely greater than the soaking time as the upper limit is twice that of the soaking time, and additionally it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a reaction time (such as >30 minutes or a selection encompassing half the disclosed range) greater than the soaking time since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
 and drying and annealing/ curing the soaked substrate (see, for example, [0028]). 

Claim 98: refer to the rejection of claim 1 above and Li further teaches wherein the soaking time is 10-30 minutes (See, for example, [0027]).  Although such a range is not explicitly about 30 sec to 15 min; it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a duration within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 5: Li has taught hydrolysis and condensation of the inorganic silica / silane and wherein the mixing comprises the catalyst, dispersion medium, inorganic silica / silane (See, for example, [0022-0028]). Although Li does not explicitly teach the claimed order of mixing it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated mixing a first solution of the catalyst and a portion of the dispersion medium with a second solution of the inorganic silica or silane, a catalyst, and a portion of the dispersion medium wherein the inorganic silica or silane a portion of the dispersion medium in the second solution are mixed at a ratio of about 1:4 since the selection of any order of mixing ingredients is prima facie obvious (In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C and since the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). And since “[W]here the general conditions of a 
Claim 20: Li teaches soaking time as from 10min to 30 min. (see, for example, [0027]). Although not explicitly about 30 seconds to about 15 min, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a soaking time within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claims 28 and 113: Li further teaches wherein the drying is performed at a temperature of from 60-100 degree. C (See, for example, [0028]). Although not explicitly about 80-100 C, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a drying temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claims 30 and 114: Li further teaches curing or annealing the dried substrate at a temperature of 120oC for 20 minutes (see, for example, [0067]), [0070], [0073]).
Claim 36 and 116: Li further teaches the substrate is cotton (see, for example, [0002], [0028]). 
Claim 117: Li further teaches wherein the mixture has a basic pH (See, for example, [0030-0037] wherein the system pH would be dictated by the ammonia (basic)). 
Claim 118-119: Li further teaches wherein the base is ammonia water (ammonium hydroxide) (See, for example, [0030]; although Li is silent as to the pH, as the base species is acting as a catalyst the pH / concentration is therefore a result effective variable.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pH within the claimed range of strong or weak base since “[W]here the general 

Claims 8, 12, 105-109, 120, and 122 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claims 1, and 98 above, and further in view of Scheonfisch et al US 2014/0238263; hereafter Scheonfisch).
Claims 8 and 105: Li teaches the method of claims 1  and 98, (Above) and further teaches wherein a mixed inorganic silica- or silane-based sol is base stabilized with ammonia water (ammonium hydroxide) to provide for a coating treatment providing superhydrophobic properties (See, for example, [0002], [0030-0038]).  Li has taught one of the inorganic silica or silane as TEOS, but has not explicitly taught is as methyltrimethoxysilane (MTMS).  Scheonfisch teaches a method of preparing superhydrophobic coatings from base stabilized mixed inorganic silica- or silane-based sols, such as including TEOS (See, for example, abstract, [0044] [0065], [0075]).  Scheonfisch further teaches wherein methyltrimethoxysilane serves as a predictable backbone silane like TEOS, and further is the preferred silane for such superhydrophobic coatings (See, for example, [0062]).  As both Li and Scheonfisch are directed to base stabilized inorganic silica- or silane-based sols for providing superhydrophobic properties to substrates, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated methyltrimethoxysilane as the inorganic silica or silane as such a silane serves predictably as a backbone silane, and is a preferred silane for predictably instilling superhydrophobic properties to substrates from sols formed therefrom; and since where two known alternatives are interchangeable for a desired function, an express suggestion to 
Claim 12, 107, and 120: Scheonfisch further teaches wherein it is well known in the art for the catalyst to comprise an acid (See, for example, [0008], [0042], [0065]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated an acid catalyst since where two known alternatives are interchangeable for a desired function, an express suggestion to substitute one for the other is not needed to render a substitution obvious. In re Fout, 675 F.2d 297,301 (CCPA 1982); In re Siebentritt, 372 F.2d 566, 568 (CCPA 1967).
Claim 106: Li in view of Scheonfisch teach the method of claim 105 above wherein they have taught wherein the catalyst comprises a base (See, for example, Li [0030]), Scheonfisch [0065], [0075]). 
Claim 108: Li further teaches the dispersion medium comprises an alcohol (such as ethanol) (see, for example, [0031]). 
Claim 109: Li further teaches wherein the reaction time is from (90-120 mins and / or 10-60 min) (See, for example, [002-0023],[0037-0038]). 
Claim 122: Scheonfisch teaches wherein HCl, Phosphoric, nitric, carboxylic, and sulfuric acids can be used (See, for example, [0037], [0042])

Claim 23, and 111-112 are rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 1 above, and further in view of Hofland.
Claims 23 and 111-112: Li teaches the method of claims 1 and 98 (above), but does not explicitly teach a step of removing excess mixture from the soaked substrate as claimed.  Hofland teaches a method of treating fabrics with hydrophobic silica based sol gels (See, for example, abstract, pg 1).  Hofland further teaches wherein after soaking / immersing the substrate in silicon based treatment .

Claims 120-122 are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Scheonfisch as applied to claim 107 above, and further in view of Xiu.
Claims 120-122: Li in view of Scheonfisch teaches the method of claim 107 (above) and further teaches wherein the sol can be acid catalyzed (see, rejection of claim 107 above, and Scheonfisch [0037], [0042], and [0065]), but does not explicitly teach the pH of the mixture.  Xiu teaches a method of forming superhydrophobic sol-gel derived coatings (See, for example, abstract, [0138]). Xiu teaches that the hydrolysis process and particle size are commonly controlled by the catalyst and resulting pH, and further has taught the pH as being acid adjusted to 1.8-2.0 (See, for example, [0217], [0222], [0237]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated the pH at around 1.8-2.0 (therefore strong . 

Claims 117-119 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Li as applied to claim 98 above, and further in view of Briehn et al (US 2010/0129750; hereafter Briehn).
Claims 117-119: Li teaches the method of claim 98 and further teaches wherein the sol is base stabilized with ammonia water (ammonium hydroxide), thus the ammonia is the catalyst influencing sol properties such as reaction rate and particle size (See, for example, [0022]).  Li does not explicitly recite the pH of the sol mixture.  Briehn teaches a method of preparing silica sols by conventional Stober process and further teaches ammonium hydroxide catalyst is added in amount to stabilize the sol at pH=10 (See, for example, [0087]).  As both Li and Briehn are directed to ammonia stabilized TEOS sols, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pH of 10 (weak base) as such a pH achieves predictable stabilization for the TEOS / ammonium hydroxide sol system, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.

Claims 1, 5, 12, 20, 28, 30, 36, 98, 107-109, 113, 114, and 116-122 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Li.
Claim 1: Xiu teaches a coating process comprising: 
mixing an inorganic silica- or silane-based coating mixture comprising an inorganic silica or silane (such as TEOS (from2-20 g~2.13-21.28 ml), a catalyst (such as ammonium hydroxide from 10-100 ml), and a dispersion medium (such as ethanol (from 20-400g~ 25.32-506.33 ml) (see, for example, Table 6 example V column) for a reaction time sufficient to enable hydrolysis and condensation of the inorganic 
soaking (dipping) a substrate  in the mixture for a soaking time (See, for example, [0026] [0068] [0074]);
and drying and annealing/ curing the soaked substrate (see, for example, [0138], [0141]). 
Xiu further teaches reacting / hydrolyzing and condensation (see, for example, [0234-0237) but it does not explicitly teach exemplary compositions with the ratio as from about 1:2:22 to about 1:30:25, but in light of the teaching of Xiu to ratios of the components that overlap those claimed, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated values within the claimed ranges since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Xiu is silent as to particular details of the dipcoating steps taken when applying the mixture to substrates to promote hydrophobic properties, so it does not explicitly teach the duration of soaking.  Li teaches a method of applying silicon based sols to promote hydrophobicity to substrates (See, for example, [0009-0014).  Li further teaches typical soaking time for providing superhydrophobicity is from 10min to 30 min. (see, for example, [0027]). Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a duration of soaking of from 10-30 minutes since it would predictably allow sufficient time to uptake the hydrophobic composition into / onto the substrate.  By combination, the soaking time 10-30 minutes, is less than the reaction time (4 or 5 hrs).
Claim 5: Xiu has taught hydrolysis and condensation of the inorganic silica / silane and wherein the mixing comprises the catalyst, dispersion medium, inorganic silica / silane (See, for example, Table 6, and [0234-0237]).  Xiu further teaches a seeded growth approach wherein portions of the components, In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) MPEP 2144.04 IV. C and since the selection of any order of performing process steps is prima facie obvious in the absence of new of unexpected results (In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946)). And since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) and since it might aid in further control over the resulting particles sizes / properties produced. 
Claims 20 and 98: refer to the rejection of claim 1 over Xiu  in view of Lin above.  Although the disclosed soaking range of 10-30 minutes is not explicitly about 30 seconds to about 15 min, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a soaking time within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 12, 107, and 120-122: Xiu further teaches wherein it is well known in the art for the catalyst to comprise an acid, such as HCl, formic, acetic, etc (See, for example, other examples in Table 6,[0067-68],  [0217], [0222], [0237]).  Xiu teaches that the hydrolysis process and particle size are commonly controlled by the catalyst and resulting pH, and further has taught the pH as being acid adjusted to 1.8-2.0, thus a strong acid (See, for example, [0217], [0222], [0237]).  Therefore it would 
Claims 28, 30 and 113-114: Xiu in view of Lin teaches the method of claim 1 and 98 above.  Li further teaches wherein for providing superhydrophobicity the drying is performed at a temperature of from 60-100 degree. C (See, for example, [0028]) and further teaches curing or annealing the dried substrate at a temperature of 120oC for 20 minutes (see, for example, [0067]), [0070], [0073]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a drying temperature of from 60-100 C curing / annealing the dried substrate at a temperature of 120oC for 20 minutes since it would predictably allow sufficient drying curing / hardening to form the hydrophobic composition into / onto the substrate.  Although 60-100 C drying temperature is not explicitly about 80-100 C, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a drying temperature within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).
Claim 36 and 116: Xiu further teaches the substrate is polyester (see, for example, [0025]). 
Claim 108: Xiu further teaches the dispersion medium comprises an alcohol (such as ethanol) (see, for example, Table 6). 
Claim 109: Xiu further teaches wherein the reaction time is about 4 hrs / 5 hrs (see for example, [0250], [0259-260]). 


Claim 118-119: Xiu further teaches wherein the base is ammonium hydroxide (See, for example, table 6) although Xiu is silent as to the pH, as the base species is acting as a catalyst the pH / concentration is therefore a result effective variable.  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pH within the claimed ranges of strong or weak pH since “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955), and since generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical.(MPEP 2144.05 II A).

Claims 8, 105-106, and 108-109 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Li as applied to claims 1, and 98 above, and further in view of Scheonfisch.
Claims 8, and 105: Xiu in view of Li teaches the method of claims 1 and 98 (Above) and Xiu further teaches wherein a mixed inorganic silica- or silane-based sol is base stabilized with ammonium hydroxide to provide for a coating treatment providing superhydrophobic properties (See, for example, abstract, Table 6).  Xiu has taught one of the inorganic silica or silane as TEOS (see, for example Table 6), but has not explicitly taught is as methyltrimethoxysilane (MTMS).  Scheonfisch teaches a method of preparing superhydrophobic coatings from base stabilized mixed inorganic silica- or silane-based sols, such as including TEOS (See, for example, abstract, [0044] [0065], [0075]).  Scheonfisch further teaches wherein methyltrimethoxysilane serves as a predictable backbone silane like TEOS, and further is the preferred silane for such superhydrophobic coatings (See, for example, [0062]).  As both Xiu and 
Claim 106: Xiu in view of Li and Scheonfisch teach the method of claim 105 above wherein they have taught wherein the catalyst comprises a base (See, for example, Xiu Table 6, Scheonfisch [0065], [0075]). 
Claim 108: Xiu further teaches the dispersion medium comprises an alcohol (such as ethanol) (see, for example, Table 6). 
Claim 109: Xiu further teaches wherein the reaction time is about 4 hrs / 5 hrs (see for example, [0250], [0259-260]). 

Claims 23 and 111-112 are rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Li as applied to claims 1 and 98 above, and further in view of Hofland.
Claim 23 and 111-112: Xiu in view of Li teaches the method of claims 1 and 98 (above), but does not explicitly teach a step of removing excess mixture from the soaked substrate as claimed.  Hofland teaches a method of treating fabrics with hydrophobic silica based sol gels (See, for example, abstract, pg 1).  Hofland further teaches wherein after soaking / immersing the substrate in silicon based treatment composition, it is rinsed with solvent, such as ethanol, to remove excess reactants and condensation products from the coated substrate (See, for example, pg 11 lines 26-30, and pg 14 line .

Claims 117-119 is/are alternatively rejected under 35 U.S.C. 103 as being unpatentable over Xiu in view of Li as applied to claim 98 above, and further in view of Briehn.
Claims 117-119: Xiu in view of Li teaches the method of claim 98 and Xiu further teaches wherein the sol is base stabilized with ammonium hydroxide, thus the ammonia is the catalyst influencing sol properties such as reaction rate and particle size (See, for example, Table 6).  Xiu does not explicitly recite the pH of the sol mixture.  Briehn teaches a method of preparing silica sols by conventional Stober process and further teaches ammonium hydroxide catalyst is added in amount to stabilize the sol at pH=10 (See, for example, [0087]).  As both Xiu and Briehn are directed to ammonia stabilized TEOS sols, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a pH of 10, a  weak base, as such a pH achieves predictable stabilization for the TEOS / ammonium hydroxide sol system, and since when a .

Allowable Subject Matter
Claims 177 and 179 are allowed.

Response to Arguments
Applicant’s amendment to the claims, filed 12/30/21have been fully considered and are persuasive with respect to the previously applied 35 USC 112 (b) rejections; therefore these rejections have been withdrawn. 
Applicant’s amendments to the claims, filed 12/30/21, have been fully have been fully considered and are persuasive with respect to the 35 USC 102/103 rejections over Hofland alone; therefore these rejections have been withdrawn. Hofland did not adequately teach the soaking limitation within the context of the full scope of the claims.
With respect to Applicant's arguments, filed 12/30/21, (excluding claims 177 and 179) over the 35 USC 103 rejections over Li have been fully considered but they are not persuasive.  The examiner maintains that a duration of reaction time is explicitly taught as being from 90-120 min, and additionally 10-60 min, (See, for example, [0022-0036], which could even be inclusive of the combination of such times  (total of 100-180 min).  Whereas the soaking (immersing) a substrate in the mixture is explicitly taught for time of 10-30 minutes (See, for example, [0027]), which is less than the stated reaction time (90-120m, 100-180 min) thus satisfying the limitation as presently claimed.  Alternatively even if only considering the final 10-60 min of mixing as reaction time, the suggestion would be that the reacting time is more likely greater than the soaking time as the upper limit is twice that of the soaking time, and additionally it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have 
With respect to Applicant's arguments filed 12/30/21 (excluding claims 177 and 179) over the 35 USC 103 rejections over Xiu have been fully considered but they are not persuasive.  The examiner notes that Xiu has explicitly taught that a duration of reaction time is 4 to 5 hrs.  Whereas the soaking (immersing) a substrate in the mixture is based on the teaching of Li which has explicitly taught a soaking time of 10-30 minutes (See, for example, [0027]), which is less than the stated reaction time (4 to 5 hrs) thus satisfying the limitation as presently claimed.  
In response to applicant's argument that the examiner's conclusion of obviousness of the composition ranges is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  Herein the examiner maintains that both Li and Xiu have disclosed compositional ranges are result effective and further have taught overlapping ranges to those claimed, per MPEP 21440.5: in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).  Thus the examiner maintains the position of obviousness is apt.  
As to the remaining dependent claims they remain rejected as no additional separate arguments are provided.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 





/NATHAN H EMPIE/Primary Examiner, Art Unit 1712